Order affirmed, with ten dollars costs and disbursements. Memorandum: We hold that, at least to the time of the approval of the city budget by the Common Council, the Board of Police and Fire Commissioners of Dunkirk has the authority to increase the salaries of the employees herein involved. We do not pass on the question as to where the authority is after the approval of the budget by the Common Council because on this record that question is not before us. All concur. (The order strikes out the defenses in the answer as insufficient in law, and grants motion of petitioners for the certification, appropriation and payment of increases in salaries.) Present — Crosby, P. J., Taylor, Dowling, Harris and MeCurn, JJ.